

115 HR 5256 IH: To direct the Attorney General to acquire data, for each calendar year, about sexual offenses, including rape, that occur aboard any mode of transportation over which the Federal Government exercises jurisdiction.
U.S. House of Representatives
2018-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5256IN THE HOUSE OF REPRESENTATIVESMarch 13, 2018Mr. Crawford (for himself and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo direct the Attorney General to acquire data, for each calendar year, about sexual offenses,
			 including rape, that occur aboard any mode of transportation over which
			 the Federal Government exercises jurisdiction.
	
		1.Statistics relating to sexual offenses that occur aboard any mode of transportation over which the
 Federal Government exercises jurisdictionUnder the authority of section 534 of title 28, United States Code, the Attorney General shall acquire data, for each calendar year, about sexual offenses, including rape, that occur aboard any mode of transportation over which the Federal Government exercises jurisdiction (including aircraft, any vessel of the United States or which travels in interstate or foreign commerce or within the admiralty and maritime jurisdiction of the United States, any vehicle used or designed for flight or navigation in space, and any vehicle which travels via any facility of interstate or foreign commerce), disaggregated by—
 (1)the mode of transportation aboard which the offense was committed; and (2)the location of the commission of the offense.
			